Citation Nr: 0405411	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  97-00 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel









INTRODUCTION

The veteran served on active military duty from September 
1989 to October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Los 
Angeles, California.  In that decision, the RO denied the 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of his service connection claim.  In September 1999, the 
Board remanded this issue to the RO for further evidentiary 
development.  After completing the requested development, the 
RO, in January 2004, returned the veteran's case to the Board 
for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran has received multiple psychiatric diagnoses, 
including PTSD, depression, dysthymia, an anxiety-related 
disorder, an adjustment disorder, and a borderline 
personality disorder.  

3.  The veteran did not engage in combat with the enemy.  

4.  The veteran's claimed in-service stressor (that he was 
raped during his active military duty) is not corroborated by 
supporting evidence.  



CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
duty.  38 U.S.C.A. § 1110, 1131, 1154(b), 5107 (West 2002); 
38 C.F.R. § 3.303 (2003); 38 C.F.R. § 3.304(f) (1996, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
the statement of the case issued in January 1997; a 
supplemental statement of the case (SSOC) furnished in 
January 1999; letters dated in October 1999, September 2001, 
and May 2003; as well as the SSOC furnished in July 2003, the 
RO informed the veteran of the specific provisions of the 
VCAA, the criteria used to adjudicate his service connection 
claim, the type of evidence needed to substantiate this 
issue, as well as the specific information necessary from 
him.  

In this regard, the Board acknowledges that a recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) stipulates that the agency of original jurisdiction 
(AOJ) must provide such notice to a service connection 
claimant before an initial unfavorable decision is made on 
his/her claim.  Pelegrini v. Principi, No. 01-944 
(January 13, 2003), p. 13.  In the present case, the veteran 
filed his claim for service connection for PTSD in January 
1996.  As the veteran submitted this claim several years 
prior to the effective date of the VCAA, the Board finds that 
it was effectively impossible for the RO to have provided him 
with the proper notice prior to the initial denial of this 
issue.  In any event, throughout the current appeal, the 
veteran has been informed on multiple occasions of the type 
of evidence necessary from him to support this claim.  
Specifically, following the Board's September 1999 remand, 
the RO sent five letters to the veteran requesting additional 
information from him.  In addition, in July 2003, the RO 
issued an SSOC.  The veteran failed to respond to any of 
these documents.  Consequently, the Board concludes that the 
veteran has not been prejudiced by any notification errors.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim for service 
connection for PTSD.  A review of the claims folder indicates 
that the RO has obtained available and relevant post-service 
treatment records adequately identified by the veteran.  Also 
during the current appeal, the RO has made several attempts 
to verify the veteran's reported in-service stressor.  

Factual Background

The service personnel records reflect active military duty 
from September 1989 to October 1991.  During that time, the 
veteran had no foreign service but approximately 
one-and-a-half years of sea sevice.  His medals and badges 
included the Sea Service Deployment Ribbon, the Southwest 
Asia Service Ribbon With Two Stars, the National Defense 
Medal, and the Navy Unit Commendation.  

The service medical records indicate that, in November 1989, 
the veteran was referred for a psychiatric evaluation as a 
result of his recent behavior and attitude.  In particular, a 
corpsman on the veteran's ship expressed concern that the 
veteran was not fit for duty due to his "unpredictable 
nature and possible suicide/homicide ideations."  At the 
treatment session, the veteran reported that he had had a 
very stressful life, including a mother with a drug addiction 
and a foster parent who had sexually abused him.  The veteran 
cited problems with habitual lying, including a recent 
episode of having trouble with his family due to lying.  The 
veteran, who worked in the galley of the ship, stated that he 
felt that he had reached a limit where he would hurt himself 
or someone else.  In particular, the veteran described having 
violent thoughts when people made him angry, including 
hurting them with a knife.  

At a "dept head request" in August 1991, the veteran was 
referred for a psychiatric evaluation.  The veteran had been 
known to hide and to be a "habitual liar."  No concerns had 
been raised about any suicidal or homicidal ideations of the 
veteran.  The veteran's familial history included a 
physically abusive stepfather as well as sexual assault "by 
the only adult [that] he could trust" in a foster home.  The 
veteran reported at the in-service treatment session that he 
hides when he finds himself becoming angry beyond control.  
In particular, he described several situations in which he 
had been holding a butcher knife when his supervisors 
harassed him.  The veteran stated that he "wanted to hit 
them with the knife . . . [and] to make them cease to 
exist."  

Several weeks later in September 1991, the veteran underwent 
a mental status evaluation which demonstrated alertness, 
orientation times three, cooperation, a good mood, an 
appropriately ranging affect, and no current suicidal or 
homicidal ideations.  The examiner concluded that no Axis I 
diagnosis was appropriate.  In addition, this examiner 
diagnosed, on Axis II, a borderline personality disorder with 
dependent features which existed prior to entry.  In the 
report of this examination, the examiner noted that the 
veteran planned to continue follow-up mental health treatment 
in California after discharge.  



The separation examination, which was conducted several weeks 
later in October 1991, demonstrated that the veteran's 
psychiatric system was normal.  The veteran's service 
personnel records indicate that he was discharged two weeks 
later in October 1991 "by reason of [a] personality 
disorder."  

According to relevant VA post-service medical records, in 
February 1992, the veteran sought psychiatric treatment due 
to suicidal thoughts.  He reported that, during service, he 
had been raped by a petty officer.  A mental status 
evaluation completed at the time of the post-service 
treatment session demonstrated suicidal ideations, good eye 
contact, and no psychotic process or homicidal ideations.  
The examiner diagnosed acute onset of severe PTSD.  

In March 1992, the veteran underwent a VA general medical 
examination, at which time he complained of recurring 
nightmares as well as depression.  He cited a history of rape 
by a male friend during service.  The examiner noted that the 
veteran verbalized his concerns, that he had nightmares, and 
that he was depressed.  The examiner diagnosed "post 
trauma-psychiatric disorder" and recommended a psychiatric 
evaluation and therapy.  

On the same day in March 1992, the veteran underwent a VA 
stomach examination by the same examiner who had conducted 
the VA general medical evaluation.  At the stomach 
examination, the veteran reported periodic vomiting once or 
twice a month after episodes of depression and no eating.  
The examiner diagnosed "psychological trauma of rape" and 
"post syndrome."  In addition, the examiner reiterated his 
recommendation to have the veteran undergo a psychiatric 
evaluation and therapy.  

Subsequent VA medical records reflect a psychiatric 
hospitalization between April and June 1992.  The veteran's 
relevant complaints included depression, nightmares, 
intrusive thoughts, and suicidal attempts.  According to the 
report of this hospitalization, the treating physician 
diagnosed, on Axis I, PTSD and recommended ruling out, on 
Axis I, major depression.  

Between September and October 1992, the veteran was 
hospitalized at a VA medical facility for two weeks for 
psychiatric treatment.  At a mental status evaluation, the 
treating physician observed that the veteran smiled 
throughout the interview, including when he discussed the 
reported in-service rape.  In addition, the veteran was found 
to have good eye contact, an inappropriate affect, as well as 
logical and goal-directed thought processes.  The physician 
diagnosed depression as well as PTSD.  In addition, the 
doctor explained that the veteran appeared to meet the 
criteria for PTSD but that he also had an unusual willingness 
to talk about the traumatic event.  

VA medical records dated from March to June 1993 reflect 
outpatient treatment for a psychiatric condition variously 
diagnosed as depression and PTSD.  In June 1993, the veteran 
underwent a VA psychiatric examination.  At that time, he 
reiterated contentions that he had previously made concerning 
his family problems and regarding the reported in-service 
rape episode.  A mental status evaluation demonstrated 
inconsistent eye contact, a mood which was labile by history 
with periods of depression, and occasional recurrent suicidal 
ideation (without current plan or intent).  The examiner 
assessed major depression by history (on Axis I) and a 
borderline personality disorder (on Axis II).  In addition, 
the examiner noted in the evaluation report that the evidence 
contained in the veteran's claims folder did not corroborate 
the history of the veteran's reported in-service rape.  

Two days later in June 1993, the veteran underwent a VA 
psychological examination.  Following a review of the 
veteran's claims folder, an interview with him, and 
consideration of psychological testing results, the examiner 
concluded that, although testing and interviewing results 
were superficially consistent with PTSD, the claims folder 
contained medical records revealing developmental 
deprivation, physical and sexual abuse as a child, as well as 
a history of compulsive lying and unreliable self-report.  
The examining psychologist concluded, therefore, that "[i]t 
remains unclear if his [the veteran's] marked, present 
dysfunction is attributable to the alleged assault in the 
military or earlier trauma."  

A VA medical record dated in July 1993 reflected treatment 
for a psychiatric condition variously diagnosed as an 
adjustment disorder and depression.  In August 1993, the 
veteran underwent private psychiatric hospitalization for 
approximately one-and-a-half weeks for treatment for extreme 
depression with suicidal ideations.  In addition, he 
complained of auditory, olfactory, and visual hallucinations 
which were quite severe and overwhelming; feelings of total 
hopeless, helplessness, and worthlessness; as well as vivid 
and intense nightmares of the reported in-service assault.  
Following treatment, the veteran reported feeling better, 
being less depressed and more hopeful, and not having 
suicidal ideations.  He was less anxious, and his 
hallucinations and nightmares were no longer overwhelming.  
The treating physician diagnosed, on Axis I, recurrent and 
severe major depression with psychotic features.  

A VA medical report dated in January 1994 reflects treatment 
for dysthymia.  A private medical report dated in April 1994 
notes the veteran's symptoms of depression, preoccupation 
with negative aspects of life, and a history of suicidal 
maneuvers.  The physician diagnosed dysthymia, PTSD, and a 
personality disorder not otherwise specified.  

Between January and March 1996, the veteran received monthly 
VA outpatient treatment for depression and PTSD.  Thereafter, 
in June 1996, he underwent a VA mental disorders examination.  
At that time, he reiterated descriptions that he had 
previously made concerning the reported in-service rape and 
also stated that, following discharge from the military, he 
"pursued justice" and that a court martial several months 
after separation from service resulted in his assailant being 
placed in the "brig" for 20 months.  A mental status 
examination demonstrated a labile mood, recurrent periods of 
depression and suicidal ideation (but no current plan or 
intent), as well as a somewhat superficial affect including 
when discussing the past trauma.  The examiner diagnosed 
major depression recurrent type (on Axis I) and a borderline 
personality disorder (on Axis II).  Further, the examiner 
noted that "[t]here are significant doubts about his [the 
veteran's] truthfulness, especially as he was a 
self-described 'habitual liar' while hospitalized in the 
Navy."  

On the same day in June 1996, the veteran underwent a VA PTSD 
examination by a different examiner.  According to the report 
of this evaluation, the veteran underwent a Minnesota 
Multiphasic Personality Inventory.  Following review of the 
results of this testing, the examiner concluded that, if 
there is a history of significant psychological trauma, a 
diagnosis of PTSD should be considered.  The doctor 
specifically stated that the veteran's "performance on the 
MMPI suggests that the diagnosis of post traumatic stress 
disorder should be thoroughly considered."  

Subsequent private medical records reflect evaluation of, and 
treatment for, a psychiatric condition variously diagnosed as 
an anxiety-related disorder, PTSD, and a dysthymic disorder 
between March 1999 and August 2000.  

In April 2003, the RO informed the Naval Criminal 
Investigative Service (NCIS) of the veteran's claim for 
compensation benefits based upon a personal assault.  The RO 
provided NCIS with relevant information of the veteran and 
his reported assailant.  The RO requested copies of any 
investigative reports relating to the purported incident.  In 
the following month, the NCIS responded that it had "no 
record of [an] NCIS investigation."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

In the present case, the veteran filed his claim for service 
connection for PTSD in January 1996.  Governing regulations, 
prior to March 7, 1997, provided that service connection for 
PTSD required medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor actually occurred and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation would be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f) (1996).  

On June 18, 1999, and retroactive to March 7, 1997, that 
regulation governing PTSD claims was amended.  Establishing 
service connection for PTSD now requires:  (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).  See also, Cohen v. Brown, 10 Vet. App. 128 (1997).  

As amended, § 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also, 
38 U.S.C.A. § 1154(b) (West 2002).  

Furthermore, the amended version of § 3.304(f) removed the 
requirement of a "clear" diagnosis of PTSD and replaced it 
with the specific criteria that a PTSD diagnosis must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
mandates that for VA purposes, all mental disorder diagnoses 
must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  In this regard, the Board 
notes that the Court has taken judicial notice of the mental 
health profession's adoption of the DSM-IV in the May 1994 
first printing as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  Specifically, the Court took 
notice of the change from an objective "would evoke . . . in 
almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involve intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

In the present case, the Board acknowledges that the relevant 
records of treatment for, and evaluation of, the veteran's 
psychiatric condition reflect diagnoses of PTSD, depression, 
dysthymia, an anxiety-related disorder, an adjustment 
disorder, and a borderline personality disorder.  
Significantly, however, the fact remains that all of the 
criteria of 38 C.F.R. § 3.304(f) have not been met.  

With regard to the validity of the averred in-service 
stressor, the evidence necessary to establish that the 
claimed in-service stressor actually occurred varies 
depending upon whether it can be determined that the veteran 
"engaged in combat with the enemy."  See, 38 U.S.C.A. 
§ 1154(b) (West 2002).  In the present case, the veteran has 
not claimed to have participated in combat, and his claimed 
in-service stressor involves a noncombat incident.  
Therefore, the Board finds that the veteran did not engage in 
combat.  

If a claimant did not engage in combat with the enemy, or the 
claimed in-service stressors are not related to combat, then 
the claimant's testimony alone is not sufficient to establish 
the occurrence of the claimed stressor(s), and his testimony 
must be corroborated by credible supporting evidence.  Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

Effective March 7, 2002, the regulation concerning PTSD was 
further revised.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personnel assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2002).  See also, Patton 
v. West, 12 Vet. App. 272 (1999).  

In the present case, the veteran has contended throughout the 
current appeal that, during active military duty, he was 
raped by a petty officer.  The primary issue in the present 
case is whether the veteran's reported in-service stressor 
can be corroborated.  This matter is an adjudicatory question 
involving both consideration of the facts as presented as 
well as the credibility of the evidence contained in the 
instant record.  

The service medical records reflect treatment for, and 
evaluation of, a psychiatric condition.  Specifically, in 
November 1989, the veteran, who worked in the galley of a 
ship, underwent psychiatric evaluation for suicidal and 
homicidal ideations and, in particular, for violent thoughts 
when people made him angry, including hurting them with a 
knife.  At that time, he also discussed his stressful family 
life, including his mother who was addicted to drugs, a 
foster parent who had sexually abused him, as well as 
problems with habitual lying.  

In August 1991, the veteran underwent further psychiatric 
evaluation for a history of familiar problems, including 
habitual lying, a physically abusive stepfather, and a sexual 
assault by an adult in a foster home.  In the following 
month, the veteran was diagnosed with a borderline 
personality disorder with dependent features which existed 
prior to entry.  The veteran's service personnel records 
indicate that he was discharged two weeks later in October 
1991 "by reason of [a] personality disorder."  Neither the 
service medical, nor the service personnel, records reflect a 
report by the veteran that he had been raped by a petty 
officer during his active military duty.  

The Board also acknowledges that, throughout the current 
appeal, the veteran has reported that, following discharge 
from the military, he "pursued justice" with regard to his 
assailant.  In particular, the veteran has asserted that a 
court martial completed several months after separation from 
service resulted in the placement of his assailant in the 
"brig" for 20 months.  

As a result of this assertion, the RO, in April 2003, 
informed the NCIS of the veteran's claim for compensation 
benefits based upon a personal assault.  The RO provided NCIS 
with relevant information of the veteran and his reported 
assailant and requested copies of any investigative reports 
relating to the purported incident.  Significantly, the NCIS 
responded in May 2003 that it had "no record of [an] NCIS 
investigation."  

Consequently, the evidence of record does not support the 
veteran's continued assertions that he was raped by a petty 
officer during his active military duty.  As the Board has 
discussed in this decision, the service medical records 
reflect treatment for, and evaluation of, a borderline 
personality disorder with dependent features which existed 
prior to entry.  These documents include the veteran's own 
admission of a stressful family life, including his own 
problems of habitual lying, a drug-addicted mother, a 
physically abusive stepfather, and a sexually abusive foster 
parent.  Moreover, the NCIS has specifically stated that it 
has no record of an investigation, by its agency, of the 
veteran's allegations of an in-service rape.  

The Board acknowledges that the claims folder contains 
multiple reports of psychiatric examinations which includes 
diagnoses PTSD as a result of the veteran's reported 
in-service rape.  Significantly, however, the fact remains 
that the veteran's reported stressor (the alleged in-service 
rape) has not been corroborated.  In fact, the veteran's 
contentions that, after discharge from the military, he 
"pursued justice" with regard to his assailant and that the 
resulting court martial concluded in the sentencing of his 
assailant to 20 months in the "brig" has been specifically 
disproved by the NCIS.  

Therefore, consideration of the third requirement for a grant 
of service connection for PTSD (concerning the existence of 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor) is not necessary.  38 C.F.R. 
§ 3.304(f) (prior to, and following March 7, 1997).  See 
also, Reonal v. Brown, 5 Vet. App. 458 (1993) (in which the 
Court stipulated that a medical opinion based on an 
inaccurate factual premise is not probative).  The 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, and the reasonable doubt 
doctrine is not for application.  See, 38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



